 THE SUN COMPANY OF SAN BERNARDINO, CALIFORNIA515known as Stations Nos. 23, 24, and 27,respectively,excluding all other employees and supervisors as definedin the National Labor Relations Act.WE WILL NOT in any manner interfere with the effortsof the above-named union tobargaincollectively with usor refuse to bargainwithsaidunion as the exclusiverepresentativeof the employeesin the bargainingunit setforth above.E.W. SAYBOLT & COMPANY,Employer,Dated...............By ....................................................(Representative)(Title)This notice must remain posted far60 daysfrom the datehereof,and must not be altered,defaced,or covered by anyother material.THE SUN COMPANY OF SAN BERNARDINO, CALIFORNIAandTHOMAS L. MULLINSTHE SUN COMPANY OF SAN BERNARDINO, CALIFORNIAandJOSEPH A. BENNETT. Cases Nos. 21-CA-1365 and21-CA-1507. June 11, 1953SUPPLEMENTAL DECISION AND ORDEROn March 6,1953, the Board issued its Decision and Order'in the above-entitled cases findingthat theRespondent hadengaged in and was engaging in certain unfair labor practicesand orderingthat itcease and desist therefrom and take cer-tain affirmative action designed to effectuate the purposes of theAct. On April8, 1953, the Respondentfiled withthe Board amotion for an order to reopen the record and for permission toadduce additional evidence and for reconsideration of theBoard's OrderofMarch 6, 1953. The GeneralCounsel, onApril- 23, 1953, fileda memorandum in oppositionto the Re-spondent'smotion to reopen.On May 8, 1953, the Respondentfiled a reply to the General Counsel'smemorandum.21. In its motion,the Respondent requestedthat the record bereopenedfor thepurpose of taking written interrogatories ofRalph W.Davis, the Respondent's vice president,concerningthe dischargeof JosephA. Bennett.The Respondent stated that:Davis suffered a heart attack on September7, 1952,and was1103 NLRB 359.2 TheRespondent's request for oral argument is hereby denied as the record,the Re-spondent'sexceptions and brief,and themotions and repliesthereto, inour opinion, ade-quately presentthe issues and the positions of the parties.105 NLRB No 60. 516DECISIONSOF NATIONAL LABOR RELATIONS BOARDconfined to a hospital;thehearing,which commenced onSeptember 8, 1952, was adjourned from September 12 toOctober 15 in the hope that Davis might have sufficiently re-covered to testify at that time; the Respondent's counsel wasprevented by Davis' illness from discussing with him the factssurrounding Bennett's discharge prior to or during the hearingand for many months thereafter;at the hearing the GeneralCounsel refused to stipulate as to a statement he had takenfrom Davis prior to the hearing, thus depriving Respondent'scounsel of testimony and evidence of Davis; and the inabilityto present Davis' testimony deprived the Respondent"of a fulland fair hearing and opportunity to be heard."The Respondent further alleged that if Davis were permittedto testify,his testimony would reveal:Thatwhen JOSEPH A. BENNETT,one of the chargingparties, andRALPH 0. NICKOLAY,Respondent'sMechan-ical Superintendent,came toDAVIS' officeon the day ofBENNETT'S discharge,WARDARTHURS, foreman overBENNETT,had previously on that morning telephoned toDAVIS, informingDAVIS ofthe conversations which hadtaken place between ARTHURS and BENNETT and hadinformedDAVIS thatduring these conversations BENNETThad threatenedto kill ARTHURS and that ARTHURS hadthereby been scared for his life,...that when BENNETTand NICKOLAYcame to his office the day of the discharge,DAVIS toldBENNETT whatARTHURS hadtold him hadoccurred and that BENNETT talked to DAVIS for aboutfifteen minutes or more outlining to him in detail all of thefacts of his various conversations with ARTHURS and re-peated and admittedto DAVIS thathe had made the state-ment attributedto him by ARTHURSto the effect that he(BENNETT)had killed people before, and BENNETT thentoldDAVISfurther that he had toldARTHURS thatBENNETT had patriotically served his country in the warand had killed men who never did anything to him in theirlife,that nobody was going to do anything to him now andthat ARTHURS could put the shoe on if it fit....that he[Davis]did not foreclose BENNETT'S complete and de-tailed recitation of all the conversations and difficultiesthat BENNETThad with ARTHURS,prior to the date ofBENNETT'S discharge,but on the contrary he permittedBENNETT to make such statements and comments asBENNETT desired to so do and fully and completely heardhim out, and that it was only when BENNETT attempted tobring the ITU intothediscussionthatDAVlStold him he didnot wish to hear about the Union,because the Union hadnothing to do with it....that BENNETT'S version of hisconversation with DAVIS was distorted and contained manyuntruths. . . . that on hearingfrom ARTHURSon the tele-phone,he [Davis] was seriously concerned and disturbedby AR T HU RS'report of the threat upon the life of TIIE SUN COMPANYOF SAN BERNARDINO,CALIFORNIA517ARTHURS, whowas almost twice BENNETT'S age, butthat before he took any final action, he was determined togive BENNETT a full opportunity to be heard, which he did;and that he discharged BENNETT for making the threatafter fully hearing BENNETT'S story and for no otherreason. That he believed at the time that BENNETT was aman capable of violence,andknewhe was a man possessingaquick,ungovernable temper, and determined thatBENNETT was not a personwhichRespondent cared tohave in its employ.The altercation between Bennett and Arthurs occurred onAugust 22,1952. Bennett was discharged on the following day.On August 27 Bennett filed a charge,and on August 28 theconsolidated amended complaint,covering the Bennett andMullins discharges,was issued.Itappears that shortly afterthe Bennett charge was sent to the Respondent,Respondent'scounsel telephoned the General Counsel, who investigated thecharge, for information about this charge and requested anopportunity to be heard on the matter.The General Counselmade an appointment and, on September 3, afforded both counselfor the Respondent and Davis an opportunity to explain theirviewpoints. After consultation with the General Counsel, theseindividuals took the position that, as the complaint had alreadyissued, and the cases of Bennett and Mullins had been consoli-dated, there was nothing further to be discussed.On September 4the Respondent submitted its answer to the consolidated com-plaint, with an accompanying statement,sworntobyDavis, thatthe matters contained therein were true.Thus, while it appears that Davis was unavailable during thehearing, we are not convinced on the record that the Respond-ent's counsel"was prevented by Davis' illness from consultingwithhim or discussing with him the facts surrounding Bennett'sdischarge prior to . . . the hearing." In fact Davis,before hisheart attack on September 7, met with Respondent's counseland General Counsel on September 3 and, on September 4,verified the Respondent's answer to the consolidated amendedcomplaint.It is unlikely that counsel would have an answerverified by an individual, who thereby attested to his knowledgeof the contents thereof, without discussing the matter with suchindividual.In fact, the Respondent's counsel concedes that heconsulted Davis by the statement in a certificate he filed insupport of the instant motion that"Ihad been informed by Mr.Davis prior to Se tember 7, 1952, that he had made the dis-charge [ofBennett andthat he had ample reason for doing so,and I had briefly discussed the facts with him before he wasincapacitatedby hisheart attack."(Emphasis supplied.)The Respondent also contends in this connection that theGeneral Counsel's refusal to stipulate as to a statement he hadtaken from Davis prior to the hearing deprived the Respondent'scounsel of testimony and evidence of Davis. The record estab-lishes, however,that counsel for the Respondent stated at the 518DECISIONSOF NATIONAL LABOR RELATIONS BOARDhearing that,as the General Counsel"had conducted an investi-gation of the Mullins matter and had taken Mr. Davis' statement,that he might be willing to stipulate with me, although I haven'tseen what he wrote down,that Mr.Davis would testify,if called,towhat was said in his report of the investigation interviewwith Mr.Davis." Such statement was made in connection withthe investigation of Mullins'discharge,conducted months beforeBennett was discharged.As the Respondent is seeking here toestablish that the unavailability of Davis' testimony prejudicedits defense to the discharge of Bennett,not of Mullins, we findno merit in this contention.At the outset of the hearing,the Respondent moved to dismissthe consolidated amended complaint or, alternatively,to severthe Bennett case, on the ground that the Bennett charge had notbeen properly investigated by the Regional Director. When thesemotions were denied, the Respondent declared that it was notready to proceed in the Bennett case because of Davis' illness,but declined an adjournment.The TrialExaminer then agreedthat a continuance would be granted at the conclusion of theGeneral Counsel'scase if the Respondent so desired. TheGeneral Counsel rested on September 12, at which time acontinuance was granted until October 15. When the hearingrecommenced, the Respondent stated that Davis' physicianstill would not permit him to testify. However, it did not requestanother continuance,nor did it object to proceeding with thecase.Rather,theRespondent recalled Nickolay"for somequestions which can fill out, in part, what Mr. Davis would havetestified to." None of these questions,however,pertained in anymanner to Bennett'sdischarge.At the close of the hearing onOctober 16, the Respondent indicated that it wished it could havecalled Davis, but it did not request a continuance or urge thatthe record be kept open until Davis was available to testify.Moreover, neither in its exceptions to the Intermediate Reportnor in its brief did the Respondent contend that it was prejudicedby Davis' unavailability or request that the record be reopenedto receive his testimony.While the Respondent may have been put at a disadvantageby Davis' unavailability at the hearing,we are satisfied thatitwas not deprived"of a full and fair hearing and opportunityto be heard."Administrative proceedings cannot be deferredindefinitelybecause a witness who possesses knowledge of factsgermane to those proceedings is unavailable.' This is particu-larly so where other witnesses,who are available,can and dotestify as to those facts.Nickolay was called as a witness onbehalf of the Respondent after Bennett had testified as to whatoccurred in Davis' office culminating in Bennett's discharge.Nickolay was present in the office during this entire episode,andwas thus available to the Respondent to rebut any of7 The Respondent submitted a certificate and an affidavit from Davis'physicians statingthatDavis was now sufficiently recovered to testify through written interrogatories, butnot indicating when,if ever,Davis could be examined orally. THE SUN COMPANY OF SAN BERNARDINO,CALIFORNIA519Bennett's assertions as to his conversation with Davis, or toreveal any further statements that were made in that conver-sation, if Nickolay could do so. He was twice recalled by theRespondent,and yet the Respondent elicited no evidence tomeet the contention that Davis failed to accord Bennett fullopportunity to present his side of the story.4In view of the foregoing,and the entire record in this pro-ceeding,we are convinced that the circumstances do notwarrant granting the Respondent'smotion to reopen the recordto receive Davis' interrogatories.Accordingly,the motion toreopen for this purpose is denied.2. The Respondent further requested that the record be re-opened to receive "newly discovered evidence"to be elicitedfrom Arthurs which,the Respondent contendscame to Respondent'sattention after the Trial Examinerhad submitted his Intermediate Report[on December 11,1952]and after Respondent had filed its Exceptions to theIntermediate Report and its Brief in support of such excep-tions; that such evidence first came to Respondent's atten-tionduring a hearing before the State of California,Department of Employment,upon the subject as to whetheror not BENNETT was entitled to Unemployment Insurancebenefits,on October 30, 1952.This evidence,the Respondent avers, will supplement testimonypreviously given by Arthurs before the Trial Examiner,and willdisclose thata day or two after his discharge,[Bennett]came to thecomposing room of Respondent;that ARTHURS saw himcoming and feared that BENNETT had returned to carryout his threat, and because BENNETT was known to havea violent temper,ARTHURS concealed himself in themachine room,turned out the lights,prostrated himself onthe floor and hid there,and remained hidden until afterBENNETT had left the premises of Respondent.Moreover,the Respondent declared that, if permitted,Arthurswould testify that he"was too embarrassed to admit these factsprior to the Department of Employment hearing."We fail to perceive the basis for the Respondent's contentionthat this evidence was newly discovered.The record establishesthatArthurs,who was called as a witness on behalf of theRespondent after Bennett had concluded his testimony before theTrial Examiner,was extensively examined bythe Respondent'scounsel concerning the incident between Arthurs and Bennettwhich formed the basis for the Respondent'sdefense that it4In finding that the Respondent had violated the Act by discharging Bennett,the TrialExaminer relied,among other things,upon Davis'summary discharge of Bennett withoutallowing him an opportunity to present his side of the story.291555 0 - 54 - 34 520DECISIONSOF NATIONAL LABOR RELATIONS BOARDdischarged Bennett for threatening Arthurs.Arthurs, who statedat the hearing that he was very much at ease on the witnessstand, testified on direct examination that the Bennett incidentcaused him to become highly nervous,that he could not eat,sleep, or drink,and that he therefore consulted a physician whoprescribed some pills for this condition.In view of this testi-mony, it is difficult to believe that Arthurs was too embarrassedto testify further that he secreted himself in a room to avoidBennett,particularly as, within 2 weeks of the hearing beforethe Trial Examiner,Arthurs revealed these facts in open testi-mony before another administrative tribunal.Accordingly, wefind that the testimony which the Respondent now seeks to pro-duce was available at the time of the Board's hearing, and isnot newly discovered.We therefore deny this part of the Re-spondent'smotion.Moreover,the Respondent stated that the evidence elicitedat the State board hearing first became known to it after ithad filed exceptions to the Intermediate Report and a supportingbrief. This is contradicted,however, by the Respondent's con-current statement that this evidence"first came to Respondent'sattention during a hearing before the State of California,Depart-ment of Employment,...on October 30, 1952," and by thecopy of the decision rendered by the referee on November 20,1952, submitted by the Respondent in support of its motion,which reveals that John B. Lonergan,the Respondent's counsel,was present at that hearing and represented the Respondenttherein. Furthermore,this evidence was not urged when theRespondent filed its motion to reopen with the Trial Examineron November 18, 1952, 3 weeks before the issuance of his Inter-mediate Report,nor did the Respondent bring it to the Board'sattention in its exceptions to the Intermediate Report filed onDecember 30,1952, or in its supporting brief filed on January 9,1953. Accordingly,we find untimely the proffer of this evidenceover 4 months after the date on which the Respondent wasapprised thereof.However, even if this evidence was newly discovered and wastimely brought to the Board's attention,we fail to perceive howsuch evidence could affect our determination regardingBennett'sdischarge.In its defense to the charge that theRespondent discriminatorily discharged Bennett on August 23,1952, the Respondent alleged that its sole motivation was basedupon Bennett'sthreat to Arthurs on the preceding day. TheRespondent can hardly contend that the incident about whichArthurs would testify if the record were reopened,occurring,as the Respondent avers in its motion, "a day or two after his[Bennett's]discharge"figured in the discharge.Accordingly,as the evidence which the Respondent seeks tointroduce through Arthurs'testimony is not newly discovered,was not timely proffered,and would be irrelevant,wedenythemotion to reopen the record for this purpose.3. The Respondent also alleged in its motion that, if per-mitted, it would show that the Appeals Board of the California TILE SUN COMPANY OF SAN BERNARDINO, CALIFORNIA521Department of Employment,after a hearing before a referee,ruled that Bennett actually made a serious threat upon the lifeof Arthurs,that Bennett was therefore not entitled to unemploy-ment insurance benefits because his misconduct justifieddischarge,and that Bennett was not discharged because of hisunion activities or membership.The Respondent appended toitsmotion a copy of the Appeals Board's decision,which wasrendered on March 20, 1953.While decisions rendered by State unemployment compensa-tion agencies are relevant in Board proceedings,and have someprobative value, they are not binding upon the Boards As theAppeals Board stated in the decision upon which the Respondentrelies, "The issue before the Trial Examiner was primarilywhether or not the employer had engaged in unfair laborpractices,while the issue in this proceeding is whether theclaimant was discharged for misconduct"within the meaning ofthe California unemployment compensation statute.Moreover,theAppeals Board did not, as the Respondent suggests, andindeed could not, make a binding determination that Bennett wasnot discharged because of his union activities,for Congressdelegated to this Board exclusive authority to make such deter-minations.We have, however,considered the decision of the AppealsBoard,aswell as the decision of the referee,and we findnothing contained in the evidence adduced at that hearing whichwould cause us to alter our finding that Bennett was dischargedin violation of Section 8 (a) (3) and(1) of the Act.We thereforedeny this part of the Respondent'smotion.4.With respect to that part of its motion to reopen which isaddressed to the issue of fronting,the Respondent stated that,ifpermitted,itwould show that(a) the International Typo-graphical Union, herein referred to as the ITU, a noncomplyingunion, solicited and instigated the filing of charges by BennettandMullins in furtherance of its campaign to organize theemployees of the Respondent;(b) the ITU gathered evidence tosupport the charges;(c) the ITU worked closely with theGeneral Counsel,outside the hearing, both before and after thecomplaint was issued;and (d)Mullins was andis in the employof the ITU. In support of its request to reopen,the Respondenturged that the Trial Examiner"prevented"the Respondentfrom adducing evidence with respect to the issue of frontingby his "attitude and erroneous rulings" upon the relevancy ofsuch evidence,and that the Board took too narrow a view of theRespondent's offer of proof with respect to the issue of fronting,which was contained in its motion addressed to the Trial Exam-iner on November 18, 1952.The Respondent was in no way prevented by the Trial Exam-iner from pursuing its inquiry intotheissueof whether Mullinsor Bennett was fronting. The transcript of the proceedingsbefore the Trial Examiner shows that employee Thompson,when questioned on direct examination by the General Counsel5See Aerovox Corporation,104 NLRB 246. 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDas to the number of the Respondent's employees present at aparticular union meeting,asked an individual sitting at theGeneral Counsel's table whether"you want me to tell that?"Thereupon,the following discussion took place:Mr. Lonergan:May we have identified the gentlemanthewitness asked as to whether or not he could answer thequestion,Mr. Examiner?Trial Examiner Myers:Why ask anybody? If you don'tknow,tell us.Who do you mean?Mr. Lonergan:Idon't know. The witness asked someonewho is sitting beside the General Counsel as to whether ornot he could answer the question,and I think it is therespondent's right to know.TrialExaminerMyers:Who is he, do you know?Mr. Lonergan:I don't know.No one has introduced him.Trial Examiner Myers:To be sure of the identity of thegentleman,Iwill ask him to stand and give his name.Mr. Reiner:[counsel for the General Counsel]Idon'tthink that is necessary.I can identify the gentleman. He isMr. Joe M. Brown.Mr`. Lonergan:May I ask who he is?Trial Examiner Myers:Put him on the stand,will you,please?I don't know what is going on here. We are exam-ining a witness.Let's go ahead.Subsequently, Joseph M.Brown, who identified himself as arepresentative of the ITU,was called as a witness by theGeneral Counsel.On cross-examination by the Respondent'scounsel,the following colloquy ensued:Q. Has there been any meeting since [January 10, 1952],in the sense of the meeting of the group who are in yourunion?A. No, there have been meetings on a small scale, butnothing like that where we have used an outside agency forall who desire to attend.Q. Have you discussed,of course,this problem with themembers of your union whose names you have listed--I amthinking particularly of Mr.Bennett and Mr. Mullins.A. Fully.Q. Naturally.Has Mr. Mullins ever given you any of thepapers or documents that he obtained in the proof room atthe Sun Company, composing room?A. Nothing at all, sir.It is apparent from these,the only references in the transcriptwhich in any manner touch upon the issue of fronting,that theRespondent was not prevented from adducing evidence at thehearing with respect to that issue,but merely failed to do so.Initsmotionaddressed to the Trial Examiner onNovember 18,the Respondent for the first time explicitly urgedthatMullins and Bennett were fronting, and offered to prove THE SUN COMPANY OF SAN BERNARDINO, CALIFORNIA523that the ITU, of which they were members, was not in compli-ance with the Act, that a representative of the ITU sat at thecounsel table throughout the hearing and assisted the GeneralCounsel in the conduct of the proceeding, that employeeThompson asked this representative, while being examined,whether he should answer a certain question, and that theBoard's Regional Office mailed copies of the official papers inthis proceeding to the ITU.The Board, in its decision of March 6, 1953, rejected theTrial Examiner's conclusion that evidence relating totheissueof fronting was not relevant, and found that, even accepting astrue the allegations in the Respondent's offer of proof ofNovember 18, as supported by an accompanying memorandum,its exceptions and brief, and the entire record, the Respondentfailed to establish that Mullins or Bennett was acting as anagent for the ITU. Nowhere in its exceptions or supporting briefdid the Respondent indicate in what manneritwas prevented bythe Trial Examiner's "erroneous rulings" from showing thatMullins or Bennett was acting as a front for the ITU. Instead,the Respondent chose to rely upon the allegations contained inits offer of proof filed earlier.The Respondent also suggests that the Board took too stringenta view in construing its offer of proof, and urges that the recordbe reopened to receive additional proof which, it contends, wouldshow that Mullins "was and is in the employ of" the ITU, andthat the ITU instigated the charges and gathered the evidencewith respect thereto. The Respondent does not contend that anyof these allegations are supported by evidence which it hasnewly discovered, nor does it explainwhythis evidence was notproduced at the hearing. It ill behooves the Respondent, inpossession of facts which it alleges would establish that Mullinswas fronting, to urge now that the Board reopen the record andreceive evidence which, for no apparent reason, it failed todisclose until some 7 months after the hearing, although oppor-tunity for full disclosure was available to the Respondent at thehearing, as well as in allthe subsequent proceedings before theBoard. Under the circumstances, the Respondent's motion toreopen the record for this purpose is hereby denied.ORDERIT IS HEREBY ORDERED that the Respondent's motion for anorder to reopen the record and for permission to adduce addi-tional evidence and for reconsideration of the Board's Order ofMarch 6, 1953, be, and it hereby is, denied.IT IS FURTHER ORDERED that the Board's Order of March 6,1953, be, and it hereby is, corrected to reflect the true name oftheRespondent as The Sun Company of San Bernardino,California.Chairman Herzog and Member Murdock took no part in theconsideration of the above Supplemental Decision and Order.